Citation Nr: 0033959	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-07 077	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  The propriety of the initial 10 percent rating assigned 
for PTSD. 

3.  Entitlement to an increased rating for service-connected 
chronic strain with meniscus tear of the left knee, currently 
rated 20 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 RO rating decision that denied 
an increased (compensable) rating for the veteran service-
connected left knee disability.  A November 1993 RO decision 
granted an increased rating, to 10 percent, for the left knee 
disability, and a June 1995 rating granted a 20 percent 
rating for that disability.  In a May 1996 rating decision, 
the RO granted service connection for PTSD and assigned a 50 
percent rating.  Entitlement to TDIU was denied in a 
September 1996 rating decision.  Entitlement to service 
connection for hypertension, claimed as secondary to service-
connected PTSD, was denied in a January 1997 rating decision.  
The veteran appealed these determinations.

The Board notes that the RO adjudicated the claim involving 
PTSD as one for increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned.

In the Statement of Accredited Representative in Appealed 
Case dated in November 1999, and during his June 2000 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
the veteran withdrew from appeal the issues of entitlement to 
service connection for a prostate condition and for upper 
respiratory condition, based on exposure to herbicides.  
Hence, the only issues remaining on appeal are those set 
forth on the title page of this remand.  


REMAND

Secondary Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  In 
addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  That regulation 
has been interpreted to permit service connection for the 
degree of disability resulting from aggravation of 
nonservice-connected disorder by a  service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In an October 1996 letter, the veteran's private physician, 
René Darveaux, M.D., stated that the veteran's PTSD would 
tend to aggravate the veteran's hypertension.  A progress 
noted dated that same month indicates that the veteran told 
the physician that he believed that his PTSD was aggravating 
his hypertension and that he was seeking service connection 
for the condition.  The physician diagnosed the veteran with 
PTSD aggravating his hypertension.  While the physician 
provided no medical or evidentiary support for his opinion, 
the opinion, nonetheless, constitutes competent evidence of a 
nexus between the veteran's hypertension and his service-
connected PTSD.  See Allen, supra.

Notwithstanding the above, the RO denied the veteran's claim 
for secondary service connection for hypertension as not well 
grounded.  Further, the Board notes that, even without Dr. 
Darveaux's opinion, the legal requirement of a well-grounded 
claim to trigger VA's duty to assist has been eliminated 
during the pendency of this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In light of the foregoing, this claim must be 
remanded for further development, to include giving Dr. 
Darveaux an opportunity to explain the basis for his opinion, 
and if necessary, obtaining a VA medical opinion, based on 
examination of the veteran and review of his pertinent 
medical history, as to the relationship, if any, between the 
veteran's service-connected PTSD and his hypertension.

Increased Rating Claims and TDIU

The veteran contends that his service-connected PTSD and left 
knee disability are more severe than presently rated and that 
he is unemployable as a result of the disabilities. 

As regards the claim for a higher evaluation for PTSD, the 
Board notes, initially, that VA's duty to assist includes the 
conduct of VA examination where the record does not 
adequately reveal the current state of the claimant's 
disability. Proscelle at 632 citing Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The most recent VA psychiatric 
examiner, in May 1999, assigned a Global Assessment of 
Functioning (GAF) scale score as 46.  The diagnoses were 
chronic PTSD, dysthymia, polysubstance abuse, in sustained 
remission, and personality disorder, not otherwise specified, 
with cluster B traits that have been documented.  In 
addition, the examiner stated that both his nonservice-
connected conditions and his service-connected PTSD render 
the veteran unemployable and that his PTSD would make work 
difficult for him when combined with his age and nonservice-
connected conditions.  The Board also notes that, in an April 
1995 VA psychiatric progress note, the examiner stated that 
the veteran's substance abuse is largely secondary to his 
PTSD and that his major depression may very well be secondary 
to his PTSD.  

The Board finds that this medical evidence, which does not 
clearly indicate the extent of impairment attributable to the 
veteran's PTSD, is insufficient for evaluation purposes.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993) (there may be a 
breach in the duty to assist when there are variously 
diagnosed psychiatric disorders, but none of the examinations 
fully described the degree of disability attributable to each 
psychiatric disorder).  Thus, the Board finds that the 
veteran should undergo a comprehensive VA psychiatric 
evaluation to obtain further medical information.  The Board 
notes that if it is medically determined that the impairment 
attributable to nonservice-connected and service-connected 
conditions cannot be distinguished, the benefit-of-the-doubt 
doctrine requires that all such impairment be attributed to 
the service- connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  In addition, a more definite 
opinion regarding whether the veteran's PTSD, either alone or 
in conjunction with other service-connected disability, 
renders the veteran unemployable.  The psychiatric examiner 
should render the necessary opinion as to whether the 
veteran's PTSD caused or aggravated his hypertension.  

Also, because evidence of additional treatment since his 
claim was last considered by the RO may shed light on the 
degree of impairment attributable to PTSD, this evidence 
should be obtained prior to the veteran undergoing 
examination. See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1993).  The RO must specifically obtain records of VA 
medical treatment and evaluation (which, in this case, 
include records from the VA Medical Center (VAMC) in Houston, 
Texas), since those records are deemed constructively of 
record, whether or not physically in the claims file. See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Finally, the record 
indicates that the veteran was granted Social Security 
Administration (SSA) disability benefits.  Once the VA is put 
on notice that the veteran is in receipt of such benefits, 
the VA has a duty to obtain these records.  Murincsak, supra; 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Furthermore, in adjudicating the claim for an evaluation in 
excess of 50 percent for PTSD, the RO should consider the 
claim in light of the Fenderson case, cited to above.  In 
that case, the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation assigned following a grant of service connection.  
See Fenderson, 12 Vet. App. at 126.  In the latter case, as 
here, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  Hence, 
when adjudicating the claim for a higher evaluation for the 
veteran's PTSD, the RO should specifically consider whether 
"staged rating" is appropriate.  This should, of course, be 
accomplished in tandem with consideration of both the former 
and revised schedular criteria for evaluating PTSD, the 
latter of which was effective  November 7, 1996.  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

As regards the veteran's left knee disability, the Board 
notes that the 20 percent evaluation currently assigned is 
the highest rating possible under Diagnostic Code 5258, for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  While the 
veteran's disability may possibly be evaluated, 
alternatively, under another analogous diagnostic code 
providing for a higher evaluation (such as Diagnostic Code 
5257, pursuant to which recurrent subluxation or lateral 
instability of the left knee is rated, or Diagnostic Codes 
5260 and 5261, for limitation of motion), the Board finds 
that the medical evidence does not current contain sufficient 
findings to fully evaluate the veteran's disability under any 
other diagnostic code, taking into consideration such factors 
as functional loss due to pain and/or weakness.  

In this regard, the Board notes that when evaluating 
musculoskeletal disabilities, VA may, in addition applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  When evaluation of a disability is based 
on limitation of motion, the question of whether pain results 
in additional functional loss must be considered.  Id.  

In this case, the medical evidence does not contain 
sufficient findings pertaining to above-noted factors, and 
the RO has not fully considered the above factors in 
adjudicating the claim.  Hence, further examination is 
warranted to obtain specific findings as to whether these 
factors are present during the examination, and the extent of 
functional loss due to such factors with increased activity 
and/or during flare-ups.  The examiner should also offer 
specify whether the veteran's service-connected left knee 
disability includes both arthritis and instability (which 
could, conceivably, warrant the assignment of separate 
evaluations under Diagnostic 5003 and 5257, per VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998)), and well as offer an opinion as to 
whether the veteran's left knee disability, either alone or 
in conjunction with other service-connected disability, 
renders the veteran unemployable.  

Finally, the Board notes that, as the claim for a TDIU is 
"inextricably intertwined" with the claim for service 
connection for hypertension and for higher evaluations for 
PTSD and a left knee disability, the RO should again 
adjudicate that claim after completion of the actions 
requested (and, any additional actions taken) on remand.  

Accordingly, these claims are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding, 
pertinent records from all VA facilities, 
to specifically include the Houston VAMC, 
as well as from any other source or 
facility identified by the veteran.  
However, if any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  

3.  The RO should contact Dr. Darveaux 
and request a statement explaining the 
basis upon which the physician arrived at 
the opinion that the veteran's PTSD 
aggravated his hypertension.  The 
physician should be requested to include 
any clinical records that were relied 
upon in arriving at this opinion.

4.  After all available records requested 
in paragraphs 1 2, and 3, above, are 
associated with the claims file, the RO 
should schedule the veteran for a social 
and industrial survey to assist VA in 
evaluating the veteran's current social 
and industrial impairment, and in 
assessing his potential for improved 
social functioning and employment.  The 
social worker should completely explain 
the conclusions reached in the report, 
and the report is to be added to the 
veteran's claims file.

5.  After all available records are 
received pursuant to the development 
requested in paragraphs 1-4, above, the 
veteran should be scheduled for a 
comprehensive psychiatric examination to 
assess the severity of his PTSD.  It is 
imperative that the entire claims file, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA psychiatrist who is designated to 
examine the veteran.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.

The examiner should not assign a 
percentage rating for the veteran's PTSD, 
but should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment (GAF) score and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected 
psychiatric impairment from that 
attributable to any nonservice-connected 
psychiatric impairment (to include any 
diagnosed personality disorder); and, if 
so, the percentage or portion of the 
assigned GAF score representing 
impairment due to the service-connected 
PTSD.  The examiner should clearly 
indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
In providing an assessment of the 
severity of the veteran's service- 
connected psychiatric impairment (mild, 
definite, considerable, severe, or 
total), the examiner should specifically 
indicate whether it is at least as likely 
as not that the veteran's PTSD, either 
alone or in conjunction with other 
service-connected disability, renders him 
unable to obtain or retain substantially 
gainful employment.  Social adaptability 
should be discussed only insofar as it 
impacts on industrial adaptability.  

If necessary, the examiner should also 
render an opinion regarding whether it is 
at least as likely as not that the 
veteran's service-connected PTSD has 
caused or aggravated (worsened) his 
hypertension.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of impairment resulting from 
the aggravation.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report

6.  After all available records are 
received pursuant to the development 
requested in paragraphs 1-4, above, the 
RO should schedule the veteran for an 
orthopedic examination to determine the 
nature and extent of the left knee 
disability.  It is imperative that the 
entire claims file, to include a complete 
copy of this REMAND, be provided to, and 
reviewed by, the VA physician who is 
designated to examine the veteran.  All 
indicated tests and studies, to include 
x-rays and range of motion studies 
(reported in degrees) should be 
accomplished, and all clinical findings 
must be reported in detail.  

Specifically, the examiner must note (1) 
whether the veteran manifests recurrent 
subluxation or lateral instability of the 
left knee and whether it was mild, 
moderate or severe, (2) whether weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability, incoordination or painful 
motion are elicited during the 
examination; and (3) the likely extent to 
which the veteran experiences additional 
functional loss due to such symptoms with 
repeated use or during flare-ups.  The 
examiner should attempt to express such 
additional functional loss in terms of 
additional degrees of motion loss.  The 
examiner should also specify whether the 
veteran's service-connected left knee 
condition has resulted in both arthritis 
and instability.  Finally, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's left knee disorder, either 
alone or in conjunction with other 
service-connected disability, renders him 
unable to obtain or retain substantially 
gainful employment.  

If the examiner is unable to provide any 
of the requested information (such as the 
likely nature and extent of any 
additional disability during a flare-up), 
that fact should clearly be stated and 
explained.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

7.  The RO should ensure that all 
requested development has been completed 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

9.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for service connection for hypertension, 
claimed as secondary to service-connected 
PTSD, a higher initial evaluation for 
PTSD, a higher evaluation for a left knee 
disability, and (if not rendered moot) 
his claim for a TDIU, on the basis of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include all that cited to above.  The 
RO's adjudication of the claim for 
secondary service connection for 
hypertension must include consideration 
of 38 C.F.R. § 3.310(a) and Allen, cited 
to above.  The RO's adjudication of the 
claim for a higher evaluation for PTSD 
must include consideration of both the 
former and revised applicable schedular 
criteria for evaluating PTSD, as well as 
whether "staged rating" of the 
disability is appropriate.  The RO's 
adjudication of the claim for a higher 
evaluation for left knee disability must 
include consideration of all potentially 
applicable diagnostic codes (to include 
Diagnostic Codes 5003 and/or 5257), as 
well as the extent of functional loss due 
to pain and other factors set forth in 
38 C.F.R. §§ 4.40 and 4.45, to include 
with increased activity and/or during 
flare-ups.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

10.  If any claim remains denied, the 
veteran and his representative should 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


